Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s request of a Pre-Brief Conference filed on 04/08/2021.
As a result of the Pre-Brief Conference the case has been reopened (see decision dated 04/23/2021).  The finality of the previous office action mailed on 01/08/2021 is withdrawn and it is replaced with this NON-FINAL office action.

Status of Claims
Amendment of claim 13 and addition of claim 33 is acknowledged.
Claims 13 and 16-33 are currently pending and are the subject of this office action.
Claims 13 and 16-33 are presently under examination.

Priority

    PNG
    media_image1.png
    38
    308
    media_image1.png
    Greyscale




Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections notNecessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 102 (New Rejection Not Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 13, 19-22 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Mauro et. al. (US 2008/0014152).

For claim 13 and 33, Di Mauro teaches a method of treating a neurodegenerative disease like AD comprising administering intranasally to a subject suffering from AD a composition comprising beta 2 adrenergic agonists (see claims 1 and 2, paragraphs [0003], [0005], [0017], [0018] and [0019]).  The method improves learning and memory processes (see [0008]).

For claim 19, Di Mauro teaches that the beta 2 adrenergic agonist can be: salbutamol, isoproterenol, fenoterol, terbutaline, albuterol, and clenbuterol among others (see [0018]).

For claim 20, Di Mauro teaches the administration of one or more beta 2 adrenergic agonists without mentioning any co-administration of one or more beta 2 adrenergic antagonists.

For claim 21, Di Mauro teaches the administration of one or more beta 2 adrenergic agonists without mentioning any prior administration of one or more beta 2 adrenergic antagonists.





2) Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Mauro et. al. (US 2008/0014152) as evidenced by Kazmi et. al. (2014/0275517)

For claim 16, Di Mauro teaches that the Beta 2 adrenergic agonist can be (see [0018]): albuterol, fenoterol, terbutaline, salbutamol, and isoproterenol, all known as short acting beta 2 adrenergic agonists as evidenced by Kazmi (see [0040]).

For claim 17, Di Mauro teaches that the Beta 2 adrenergic agonist can be (see [0018]): clenbuterol and salmeterol all known as long acting beta 2 adrenergic agonists as evidenced by Kazmi (see [0040])


Claim Rejections - 35 USC § 103 (New Rejection Not Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Mauro et. al. (US 2008/0014152) in view of Kazmi et. al. (US 2014/0275517).

Di Mauro teaches all the limitations of claim 18 (See 102 (a)(1) above), except for the beta 2 adrenergic receptor agonist being ultra-long acting.  However, Kazmi teaches that beta 2 adrenergic agonists can be short acting, long acting and ultra-long acting (see [0040]).
Since Di Mauro teaches that beta 2 adrenergic agonists in general are effective to treat AD, and since Kazmi teaches that there are three groups of beta 2 adrenergic agonists: short acting, long acting and ultra-long acting, before the effective filing date of the claimed invention it would have been prima facie obvious to replace any beta 2 adrenergic agonist with either a short acting, long acting and ultra-long acting beta 2 adrenergic agonist, thus resulting in the practice of claim 18 with a reasonable expectation of success.

2)  Claims 23-27 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Mauro et. al. (US 2008/0014152).

For claims 23-24, Di Mauro teaches all the limitations of claims 23-24 (See 102 (a)(1) above), except for the administration of 2 to 100 mg (claim 23) or 5 to 30 mg (claim 24) of  beta 2 adrenergic agonists.  However, Di Mauro teaches the administration of 0.5 µg/kg/day to about 1000 µg/kg/day or from 10.0 µg/kg/day to about overlap with the instantly claimed ranges (2 to 100 mg in claim 23 and 5 to 30 mg in claim 24).    

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
It will be further obvious to administer those amounts in one single administration or more.

All this will result in the practice of claims 23-24 with a reasonable expectation of success.



Moreover, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. As Di Mauro teaches a certain dose regimen is used to treat AD generally, the dose regime is considered a result effective variable. Thus, it would also have been obvious to have chosen a dose regime from among those known to be effective in methods of treating AD.  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular dose regimen, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)(“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).



For claims 31-32, Di Mauro teaches all the limitations of claims 31-32 (See 102 (a)(1) above), except for the amount of beta 2 adrenergic receptor per body weight (0.05 mg/k to 10.05 mg/kg or 0.05 mg/kg to 3.0 mg/kg)..  However, Di Mauro teaches the administration of 0.5 µg/kg/day to about 1000 µg/kg/day or from 10.0 µg/kg/day to about 100 µg/kg/day (see [0020]), which translated into milligrams results in the following ranges: 0.0005 mg/kg/day to about 1 mg/kg/day, or from 0.010 mg/kg/day to 0.1 mg/kg/day which overlap with the instantly claimed ranges (0.05 to 10.5 mg/kg in claim 31 and 0.05 to 3.0 mg/kg in claim 32).  

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).


  


3)  Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Mauro et. al. (US 2008/0014152) in view of Pomytkin (US 2010/0160440), Thorne et. al. (US 9,320,800), Pert (US 5,567,682) and Hussain et. al. (US 6,369,058).

Di Mauro teaches all the limitations of claims 28-30 (See 102 (a)(1) above), except for the beta 2 adrenergic agonist being administered in aqueous sterile saline solutions at different concentrations.  However, the prior art teaches that intranasal administration of drugs in general and to patients suffering from AD in particular is commonly done in sterile aqueous saline solutions.  
For example: Pomytkin teaches the treatment of AD comprising intranasally administering a sterile aqueous solution of the active ingredient (succinic acid) (see entire document and more specifically Example 1).  Thorne also teaches a method of treating CNS diseases in general and AD in particular (see column 13, line 23), comprising intranasally administering a sterile aqueous solution of the active ingredient (MMP-9) (see entire document and more specifically example 1 on column 24).  Pert teaches a method of treating and AD, comprising intranasally administering a sterile aqueous solution of the active ingredient (MMP-9) (see entire document and more specifically column 3, last paragraph through column 4, first paragraph).    Hussain 

Di Mauro does not teach the concentration of beta 2 adrenergic agonist to be administered.  However, Di Mauro further teaches the administration of 0.5 µg/kg/day to about 1000 µg/kg/day or from 10.0 µg/kg/day to about 100 µg/kg/day (see [0020]).   Di Mauro also teaches that the skilled practitioner will be able to adjust the dosage according to the needs of the patient (see [0020]). 
Moreover, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. As Di Mauro teaches a certain dose regimen is used to treat AD generally, the dose regime is considered a result effective variable. Thus, it would also have been obvious to have chosen a dose regime from among those known to be effective in methods of treating AD.  
Discovery of an optimum value of a result effective variable (like the concentration of the active ingredient) in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular dose regimen, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)(“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).

All this will result in the practice of claims 28-30 with a reasonable expectation of success.

Claim Rejections - 35 USC § 103 (New Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim 13, 19-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et. al. (Learn. Mem. (May 2013) 20:274-284) in view of Singh et. al. (Journal of Drug Delivery and Therapeutics (2012) 2:22-33), Hanson et. al. (BMC Neuroscience (2008) 9:S5:1-4) and Privalova et. al. (Neurochemical Journal (2012) 6:77-88).
 
 For claims 13 and 19, Zhou teaches a method of improving memory and attention comprising the administration of a composition comprising the beta 2 adrenergic agonist clenbuterol (see abstract and entire document).
Zhou does not teach the intranasal administration of clenbuterol.  However, intranasal administration of known drugs to treat CNS/brain diseases in general are well documented in the prior art.  See for example reviews of the literature by Singh et. al, 

Before the effective filing date of the claim invention, it would have been prima facie obvious for the skilled in the art to improve the memory and attention of a patient in need thereof comprising the administration of a composition comprising the beta 2 adrenergic agonist clenbuterol as taught by Zhou.  It will be further obvious to administer this composition intranasally since the prior art teaches that the intranasal administration of variety of drugs presents significant advantages in delivering these drugs into the brain, in particular when involves improving memory, thus resulting in the practice of claims 13 and 19 with a reasonable expectation of success.

For claims 20, Zhou the administration of the beta 2 adrenergic agonist clenbuterol without mentioning any co-administration of one or more beta 2 adrenergic antagonists.

For claim 21, Zhou the administration of the beta 2 adrenergic agonist clenbuterol without mentioning any prior administration of one or more beta 2 adrenergic antagonists.

For claim 22, Zhou the administration of the beta 2 adrenergic agonist clenbuterol without mentioning any prior co-administration of one or more beta 2 adrenergic antagonists.

For claims 23-27 and 31-32, Zhou teaches all the limitations of claims 23-27 and 31-32, except for the instant amount of administration (claims 23-24), the instant frequency of administration (Claims 25-27) or the instant amount of beta 2 adrenergic agonist/kg of body weight (Claims 31-32).  However, Zhou teaches the administration of a formulation comprising 1 microgram of clenbuterol in 0.5 microliters saline and administered to rats with a 30 gauge infusion canulae at a rate of 0.2 microliters per minute with a total volume of 0.5 microliters (see drug administration on page 281).  In other words, Zhou teaches a dose regime for improving memory and attention comprising the administration of a specific clenbuterol formulation. 
Moreover, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. As Zhou teaches a certain dose regimen is used to improve memory and attention, the dose regime is considered a result effective variable. Thus, it would also have been obvious to have chosen a dose regime from among those known to be effective in methods of improving memory and attention.  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular dose regimen, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)(“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).

All this will result in the practice of claims 23-27 and 31-32 with a reasonable expectation of success.

For claims 28-30, Zhou teaches all the limitations of claims 28-30, except for the instant concentration of beta 2 adrenergic agonist in the formulation. However, Zhou teaches the administration of an aqueous saline solution of clenbuterol to rats in a concentration of 1 microgram per 0.5 microliter of saline solution (see drug administration on page 281).
Moreover, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. As Zhou teaches a certain dose regimen is used to improve memory and attention, the dose regime is considered a result effective variable. Thus, it would also have been obvious to have chosen a dose regimen, and an effective concentration of clenbuterol, from among those known to be effective in methods of improving memory and attention.  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
prima facie case of obviousness may be established even though a prior art reference does not disclose any particular dose regimen, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)(“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).

All this will result in the practice of claims 28-30 with a reasonable expectation of success.

2) Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et. al. (Learn. Mem. (May 2013) 20:274-284) in view of Singh et. al. (Journal of Drug Delivery and Therapeutics (2012) 2:22-33), Hanson et. al. (BMC Neuroscience (2008) 9:S5:1-4) and Privalova et. al. (Neurochemical Journal (2012) 6:77-88) as applied to claims 13 and 19-32, further in view of Kazmi et. al. (US 2014/0275517).

Zhou in view of Singh, Hanson and Privalova teach all the limitations of claims 16 and 18, except for the beta 2 adrenergic receptor agonist being short acting (Claim 16) or ultra-long acting (Claim 18).  (Clenbuterol is a long acting beta 2 adrenergic agonist.).  However, Kazmi teaches that beta 2 adrenergic agonists can be short acting, long acting and ultra-long acting (see [0040]).
Since Zhou in view of  Singh, Hanson and Privalova teach that the long acting beta 2 adrenergic agonist clenbuterol and beta 2 adrenergic agonists in general (see page 281, left column, first full paragraph) are effective in improving memory and prima facie obvious to replace any beta 2 adrenergic agonist with either a short acting, long acting and ultra-long acting beta 2 adrenergic agonist, thus resulting in the practice of claims 16-18 with a reasonable expectation of success.

Double Patenting (New Rejection Not Necessitated by Amendment).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13 and 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 9,889,087. Although the claims at issue are not identical, they are not patentably distinct from each other because the 087’ patent deals with a method of improving cognitive functioning in patients with Down syndrome comprising intranasally administering a composition comprising a beta 2 adrenergic agonist, as such, they anticipate or make obvious the instant claims.

s 13 and 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 9,320,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the 724’ patent deals with a method of improving cognitive functioning in patients with Down Syndrome comprising administering by inhalation a composition comprising a beta 2 adrenergic agonist, as such, they anticipate or make obvious the instant claims.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 7, 2021.